 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Primerica Life Insurance Company,                        Case No.: 2:20-cv-00121-JAD-BNW

 4              Plaintiff                               Order Granting Motion for Disbursement
                                                            of Attorney Fee Judgment from
 5 v.                                                             Interpleader Funds

 6 Karen V. Aguilar, an individual, et al.,                            [ECF No. 60]

 7              Defendants

 8

 9             Interpleader plaintiff Primerica Life Insurance Company commenced this action to

10 determine the beneficiary of a life-insurance policy’s proceeds. On motion, the court awarded

11 Primerica its attorneys’ fees and costs, 1 and Primerica now moves under 28 U.S.C. §1335 for the

12 court to order the awarded amount to be disbursed from the interpled funds. 2 The deadline to

13 oppose that motion expired without opposition or a request to extend the deadline to file one.

14             Good cause appearing, IT IS HEREBY ORDERED that the Motion for Release of Funds

15 [ECF No. 60] is GRANTED. The Clerk of Court is directed to DISBURSE the sum of

16 $11,294.12 from the Interpled Funds 3 to Primerica Life Insurance Company, mailed to:

17             Clyde & Co., LLP
               c/o Gina Brouse
18             3690 Howard Hughes Parkway, Suite 500
               Las Vegas, NV 89169
19

20                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
21                                                            Dated: June 29, 2021

22   1
         ECF Nos. 57 (order), 58 (judgment).
23   2
         ECF No. 60.
     3
         ECF No. 29 (certificate of cash deposit).
